Citation Nr: 0711513	
Decision Date: 04/18/07    Archive Date: 05/01/07

DOCKET NO.  03-22 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected type II diabetes mellitus, currently 
evaluated as 20 percent disabling.  

2.  Entitlement to an increased disability rating for 
service-connected peripheral neuropathy of the left lower 
extremity, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased disability rating for 
service-connected peripheral neuropathy of the right lower 
extremity, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased disability rating for 
service-connected post traumatic stress disorder (PTSD), 
currently evaluated as 30 percent disabling.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois.  

Procedural history

The veteran served on active duty in the United States Army 
from April 1964 to April 1966.

The above-referenced November 2002 rating decision granted 
service connection and assigned the following disability 
ratings: type II diabetes mellitus associated with herbicide 
exposure (20 percent disabling); peripheral neuropathy of the 
left lower extremity (10 percent disabling); peripheral 
neuropathy of the right lower extremity (10 percent 
disabling); and PTSD (30 percent disabling).  The veteran 
initiated an appeal, which was perfected with the timely 
submission of his substantive appeal (VA Form 9) in July 
2003.

The veteran testified before the undersigned Veterans Law 
Judge at a personal hearing, held by means of video 
teleconferencing, in March 2005.  The transcript of the 
hearing is associated with the veteran's VA claims folder.

This case was remanded by the Board in May 2005 for 
additional development, specifically for the RO to attempt to 
obtain private treatment records to schedule the veteran for 
VA examinations.  This was accomplished, and in October 2006 
the VA Appeals Management Resource Center (AMC) issued a 
supplemental statement of the case which continued to deny 
the veteran's claims for increased disability ratings.  The  
veteran's claims folder has been returned to the Board for 
further appellate proceedings.

Issues not on appeal

In May 2004, the veteran submitted a claim for entitlement to 
service connection for erectile dysfunction, claimed as 
secondary to service-connected type II diabetes mellitus.  He 
also claimed entitlement to special monthly compensation.  In 
a May 2004 rating decision, the RO granted service connection 
for erectile dysfunction and assigned a noncompensable (zero 
percent) disability rating.  The RO also granted entitlement 
to special monthly compensation based on loss of use of a 
creative organ.  Two other issues, entitlement to service 
connection for a left knee condition and whether new and 
material evidence had been submitted to reopen a claim of 
entitlement to service connection for a right knee condition, 
were denied in a June 2004 rating decision.  To the Board's 
knowledge, the veteran has not disagreed with any of those 
decisions and any issues related thereto are therefore not in 
appellate status.  See Archbold v. Brown, 9 Vet. App. 124, 
130 (1996) [pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].

Finally, an October 2006 rating decision, the RO granted the 
veteran's claims of entitlement to service connection for 
peripheral neuropathy of the bilateral upper extremities.  A 
20 percent disability rating was assigned for each upper 
extremity, effective May 13, 2006.  To the Board's knowledge, 
the veteran has not disagreed with that decision and it, too,  
is therefore not in appellate status.  


FINDINGS OF FACT

1.  The competent medical evidence of record indicates that 
the veteran's type II diabetes mellitus is manifested by use 
of insulin and diet restriction; regulation of activities is 
not shown.  

2.  The medical and other evidence of record indicates that 
the veteran's service-connected left lower extremity 
disability is manifested by no more than mild peripheral 
neuropathy; complete paralysis is not demonstrated.

3.  The medical and other evidence of record indicates that 
the veteran's service-connected right lower extremity 
disability is manifested by no more than mild peripheral 
neuropathy; complete paralysis is not demonstrated.

4.  The competent medical and other evidence of record 
indicates that the veteran's PTSD is currently manifested by 
difficulty sleeping, nightmares, anxiousness and depression.

5.  The evidence does not show that the veteran's service-
connected diabetes, right or left lower extremity 
disabilities or PTSD are so exceptional or unusual that 
referral for extraschedular consideration by designated 
authority is required.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for the service-connected type II diabetes mellitus 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.119, Diagnostic Code 7913 (2006).

2.  The criteria for a disability rating in excess of 10 
percent for the service-connected left lower extremity 
disability are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.124a, Diagnostic Code 8521 (2006).

3.  The criteria for a disability rating in excess of 10 
percent for the service-connected right lower extremity 
disability are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.124a, Diagnostic Code 8521 (2006).

4.  The criteria for a disability rating in excess of 30 
percent for the service-connected PTSD are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2006).

5.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks increased disability ratings for his 
service-connected diabetes, peripheral neuropathy of the 
lower extremities and PTSD.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issues on appeal will then 
be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues has proceeded in 
accordance with the provisions of the law and regulations.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the relevant law 
and regulations pertaining to his increased rating claims in 
a letter from the AMC [issued subsequent to the Board's 
remand] dated June 15, 2005, which informed the veteran "the 
evidence must show that your service-connected disability has 
gotten worse.  Send us recent (preferably within the past 
twelve months) treatment records."  

Crucially, the veteran was informed of VA's duty to assist 
him in the development of his claims and advised of the 
provisions relating to the VCAA in the above-referenced June 
2005 letter.  Specifically, the veteran was advised in the 
June 2005 VCAA letter that VA is responsible for obtaining 
relevant records from any Federal agency, including records 
kept by VA treatment centers and the Social Security 
Administration.  With respect to private treatment records, 
the June 2005 letter informed the veteran that VA would make 
reasonable efforts to obtain relevant records not held by any 
Federal agency.  Per the Board's May 2005 remand 
instructions, the June 2005 letter requested that the veteran 
submit a new release so that private records from H.M.M., 
M.D., could be obtained on his behalf.  The letter also 
informed the veteran that records from W.D.R., M.D., had not 
been received.

The June 2005 VCAA letter further emphasized: "If the 
evidence is not in your possession, you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it.  If the holder of the 
evidence declines to give it to us, asks for a fee to provide 
it, or otherwise cannot get the evidence, we will notify you.  
It is your responsibility to make sure we receive all 
requested records that are not in the possession of a Federal 
department or agency" [Emphasis in original].  The veteran 
was also advised in the June 2005 letter that a VA medical 
examination would be scheduled if necessary to make a 
decision on his claims [such was accomplished in May 2006].

The June 2005 VCAA letter specifically requested of the 
veteran: "If there is any other evidence or information that 
you think will support your claim[s], please let us know.  If 
you have any evidence in your possession that pertains to 
your claim[s], please send it to us."  This request complies 
with the requirements of 38 C.F.R. § 3.159 (b) in that it 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  

The veteran was not initially provided notice of the VCAA 
prior to the initial adjudication of his claims, which was by 
rating decision in November 2002.  
The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 
17 Vet. App. 412 (2004), which appears to stand for the 
proposition that VCAA notice must be sent prior to 
adjudication of an issue by the RO.  Crucially, the veteran 
was provided with VCAA notice through the June 2005 VCAA 
letter and his claims were readjudicated in the October 2006 
SSOC, after he was provided with the opportunity to submit 
evidence and argument in support of his claims and to respond 
to the VA notice.  See Mayfield v. Nicholson, No. 02-1077 
(December 21, 2006), slip opinion at 5-6 [A SSOC that 
complies with all applicable due process and notification 
requirements constitutes a readjudication decision].  Thus, 
any VCAA notice deficiency has been rectified, and there is 
no prejudice to the veteran in proceeding to consider his 
claims on the merits.  The veteran has pointed to no 
prejudice resulting from the timing of the VCAA notice.

Finally, there has been a significant recent Court decision 
concerning the VCAA.  
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

The veteran was provided specific notice of the Dingess 
decision in a letter from the AMC dated October 13, 2006 
which detailed the evidence considered in determining a 
disability rating, including "nature and symptoms of the 
condition; severity and duration of the symptoms; and impact 
of the condition and symptoms on employment."  The veteran 
was also advised in the letter as to examples of evidence 
that would be pertinent to a disability rating, such as on-
going treatment records, recent Social Security 
determinations and statements from employers as to job 
performance and time lost due to service-connected 
disabilities.  With respect to effective date, the October 
2006 letter instructed the veteran that two factors were 
relevant in determining effective dates of increased rating 
claims: when the claim was received; and when the evidence 
"shows a level of disability that supports a certain rating 
under the rating schedule or other applicable standards."  
The veteran was also advised in the letter as to examples of 
evidence that would be pertinent to an effective date 
determination, such as information about continuous treatment 
or when treatment began, service medical records the veteran 
may not have submitted and reports of treatment while 
attending training in the Guard or Reserve. 

Accordingly, the veteran has received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  Additionally, there is no prejudice 
to the veteran concerning the timing of this notice, as the 
veteran indicated in a November 9, 2006 statement that he had 
no additional evidence to submit.   

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  
In particular, the RO has obtained reports of VA and private 
treatment of the veteran, which will be discussed further 
below.  Additionally, the veteran was afforded VA 
examinations in September 2002, October 2002, July 2004 and 
May 2006.  The reports of these examinations reflect that the 
examiners reviewed the veteran's past medical history, 
recorded his current complaints, conducted appropriate 
physical, neurological and psychiatric examinations and 
rendered appropriate diagnoses and opinions.  
  
The RO informed the veteran as to its inability to obtain 
records from Drs. W.D.R. and H.M.M per the Board's May 2005 
remand instructions.  The veteran subsequently signed a 
release for records from Dr. W.D.R., and such records were 
associated with the claims folder.  

The veteran indicated in a July 2005 statement that he was 
unable to find Dr. H.M.M., as his office had relocated.  
Although VA has a statutory obligation to assist the veteran 
in the development of his claims, ultimately it is the 
veteran's responsibility to provide private medical records.  
The RO cannot be expected to obtain records from Dr. H.M.M. 
if the veteran did not provide the necessary information to 
do so.  In this case the RO did precisely what was required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c): it 
attempted to obtain the private medical records identified by 
the veteran, notified the veteran of its lack of success, and 
afforded the veteran the opportunity to obtain such records 
on his own.  

Accordingly, the Board finds that under the circumstances of 
this case, VA has satisfied the duty to assist provisions of 
the VCAA and that no further actions need be undertaken on 
the veteran's behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  As 
noted in the Introduction, the veteran presented personal 
testimony to the undersigned Veterans Law Judge via video 
teleconferencing in March 2005. 

Accordingly, the Board will proceed to a decision. 

1.  Entitlement to an increased disability rating for 
service-connected type II diabetes mellitus, currently 
evaluated as 20 percent disabling.  

Relevant law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Specific rating criteria

Diabetes mellitus requiring more than one daily injection of 
insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated, is assigned a 
100 percent disability rating.  Diabetes mellitus requiring 
insulin, restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated, is assigned a 60 
percent disability rating.  Diabetes mellitus requiring 
insulin, restricted diet, and regulation of activities is 
assigned a 40 percent disability rating, while diabetes 
mellitus requiring insulin and restricted diet, or use of an 
oral hypoglycemic agent and a restricted diet, is assigned a 
20 percent disability rating.  
See 38 C.F.R. § 4.119, Diagnostic Code 7913 (2006).

In addition, the regulations stipulate that compensable 
complications of diabetes are to be evaluated separately 
unless they are part of the criteria used to support a 
100 percent disability evaluation, with noncompensable 
complications to be considered as part of the diabetic 
process under Diagnostic Code 7913.  
See 38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).  

Analysis

The veteran seeks an increased disability rating for his 
service-connected type II diabetes mellitus, which is 
currently evaluated as 20 percent disabling under Diagnostic 
Code 7913.  

Assignment of diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  
In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO, 
Diagnostic Code 7913.  See Tedeschi v. Brown, 7 Vet. App. 
411, 414 (1995).

Diagnostic Code 7913 is deemed by the Board to be the most 
appropriate code, primarily because it pertains specifically 
to the disability at issue (diabetes mellitus) but also 
because it provides specific guidance as to how symptoms of 
this disability are to be evaluated.  The Board can identify 
nothing in the evidence to suggest that another diagnostic 
code would be more appropriate, and the veteran has not 
requested that another diagnostic code should be used.  
Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Code 7913, with 
reference to other diagnostic codes as appropriate as 
required by the diagnostic criteria set forth therein.



Schedular rating

The schedular criteria have been set forth in the law and 
regulations section above.  As noted therein, compensable 
complications of diabetes are to be evaluated separately, 
with noncompensable complications to be considered as part of 
the diabetic process.  See 38 C.F.R. § 4.119, Diagnostic Code 
7913, Note (1).  

As is discussed elsewhere in this decision, service 
connection has been granted for peripheral neuropathy of the 
lower extremities; separate 10 percent disability ratings 
have been assigned therefor.  Additionally, the veteran was 
recently granted service connection for peripheral neuropathy 
of the bilateral upper extremities, each at 20 percent 
disabling, in an October 2006 rating decision.  

Accordingly, the Board will initially review the evidence to 
determine whether any additional separate disability ratings 
may be assigned.  This requires analysis of the severity of 
any identified complications of diabetes in order to 
ascertain whether such complications are compensable.  

The Board refers in passing to the provisions of 38 C.F.R. § 
4.25 (2006), which provide that separate disabilities arising 
from a single disease entity are to be rated separately.  See 
also Esteban v. Brown, 6 Vet. App. 259 (1994) [a veteran is 
entitled to separate disability ratings if symptomatology 
associated with of a service-connected disability is distinct 
and separate].  However, the Board believes that the specific 
provisions of 38 C.F.R. § 4.119, Diagnostic Code 7913, Note 
(1) control in this case because the specific (§ 4.119) 
trumps the general (§ 4.25).  See Kowalski v. Nicholson, 
19 Vet. App. 171 (2005).  The diagnostic code pertaining to 
diabetes specifically contemplates the situation here 
present, namely manifestations of the service connected 
diabetes which could conceivably be separately rated but 
which the medical evidence demonstrates are noncompensable.  

The veteran has evidenced erectile dysfunction, and was 
granted service connection for such (secondary to his 
service-connected PTSD, not diabetes mellitus, per the July 
2004 VA examiner).  A noncompensable disability rating was 
assigned; however, special monthly compensation for loss of 
use of creative organ was granted.  See 38 U.S.C.A. § 1114(k) 
(West 2002).  It therefore appears from the competent medical 
evidence of record that the erectile dysfunction is related, 
not to the diabetes mellitus, but rather to the PTSD.  

To the extent that erectile dysfunction may even be 
considered to be part of the service-connected diabetes 
mellitus, pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 
7522, the veteran does not warrant a compensable disability 
rating for erectile dysfunction, as complete loss of erectile 
power is not clinically demonstrated; rather, the medical 
evidence indicates that there exists a moderate loss of 
function.  See, e.g., the July 2004 VA examination report.

As for diabetic retinopathy, though the veteran complained of 
occasional blurriness during the March 2005 hearing (see page 
5), there were no pertinent findings as to diabetic 
retinopathy during either the September 2002 or May 2006 VA 
examinations.  Indeed, previous VA eye examinations completed 
at the Hines VAMC in June 2003 and June 2004 were negative 
for diabetic retinopathy.

The veteran evidences hypertension.  However, there is no 
evidence that any hypertension is related to the service-
connected diabetes mellitus.  Indeed, the May 2006 VA 
examiner commented that the veteran's diagnosis of 
hypertension was "not due to diabetes nor worsened by it 
because there is no renal disease."  Accordingly, a separate 
evaluation for hypertension is not warranted.

There appear to be no other complications of diabetes 
identified in the medical reports, and the veteran has 
pointed to none.  To the extent that the veteran himself 
contends that he has various conditions and that such 
conditions are related to the service-connected diabetes 
mellitus, it is well established that lay persons without 
medical training, such as the veteran, are not competent to 
comment on medical matters.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].

In short, separate disability ratings, other than those which 
have already been assigned, may not be assigned under 38 
C.F.R. § 4.119, Diagnostic Code 7913, Note (1).  

The Board must now ascertain whether a disability rating 
greater than 20 percent can be awarded for the veteran's 
diabetes mellitus by applying the schedular criteria.  As has 
been discussed in the law and regulations section above, in 
order for a 40 percent disability rating to be awarded, the 
service-connected diabetes mellitus must require insulin, a 
restricted diet, and regulation of activities.  These 
criteria are conjunctive; all three elements must be met.  
See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) [use of 
the conjunctive "and" in a statutory provision meant that 
all of the conditions listed in the provision must be met]; 
compare Johnson v. Brown, 7 Vet. App. 95 (1994) [only one 
disjunctive "or" requirement must be met in order for an 
increased rating to be assigned].  

The September 2002 and May 2006 VA examiners both 
acknowledged the veteran's use of insulin to treat his 
service-connected diabetes.  Additionally, VA outpatient 
records show that the veteran has been placed on a restricted 
diet due to service-connected diabetes.  Thus, the first two 
of the three criteria for a 40 percent rating have been met.

With respect to restriction of activity, despite the 
veteran's arguments to the contrary (see the March 2005 
hearing transcript, page 3), the September 2002 VA examiner 
indicated that the veteran had "no activity limitations" as 
a result of his service-connected diabetes mellitus.  
Additionally, the May 2006 VA examiner indicated the veteran 
had "no activity restrictions."  
 
There is no competent medical evidence to the contrary.  The 
medical records are thus absent for restriction of activity 
due to service-connected type II diabetes mellitus, and the 
criteria for a 40 percent disability rating are not met or 
approximated for that reason.  

For his part, the veteran has identified no medical record 
which indicates that his activities are in any way restricted 
on physicians' orders due to the diabetes mellitus.  Although 
as noted above the veteran has suggested that he has activity 
limitations due to diabetes mellitus, his lay opinion is 
entitled to no weight of probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  Moreover, the veteran indicated 
during the March 2005 hearing and to the May 2006 VA examiner 
that an unrelated back problem, not the service-connected 
diabetes, limited his ability to walk.  See the March 2006 
hearing transcript, page 8.
 
The Board further notes in passing that there is not even a 
hint of any pathology attributable to diabetes mellitus which 
would call for the assignment of even higher disability 
ratings (i.e. 60 percent and 100 percent), and the veteran 
does not appear to so contend.

The Board therefore finds that no basis exists for the 
assignment of a rating in excess of 20 percent for diabetes 
under Diagnostic Code 7913.    

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

In the instant case, the medical evidence, in particular the 
VA examination reports from September 2002 and May 2006, 
shows that throughout the appeal period the veteran's 
activity has never been restricted due to service-connected 
diabetes mellitus.  Accordingly, there is no basis for 
awarding the veteran disability rating other than the 
currently assigned 20 percent for type II diabetes mellitus 
at any time from July 31, 2001.


Extraschedular rating consideration

For the sake of brevity, the issue of entitlement to an 
extraschedular rating will be addressed below in regards to 
all increased rating issues on appeal.

2.  Entitlement to an increased disability rating for 
service-connected peripheral neuropathy of the left lower 
extremity, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased disability rating for 
service-connected peripheral neuropathy of the right lower 
extremity, currently evaluated as 10 percent disabling.

The veteran seeks increased disability ratings for his 
service-connected right and left lower extremity 
disabilities, which each are currently evaluated as 10 
percent disabling each under 38 C.F.R. § 4.71a, Diagnostic 
Code 8521 (2006).

The Board will analyze the right and left lower extremity 
claims together, as they are rated under the same diagnostic 
code at the same disability level and evidence similar 
symptomatology.

Relevant law and regulations

Disability ratings-in general

The law and regulations pertaining to disability ratings in 
general are detailed above and need not be repeated.

Specific rating criteria

Diagnostic Code 8521 deals with disabilities of the popliteal 
nerve and provides for the following levels of disability:

40 % Complete; foot drop and slight droop of first phalanges 
of all toes, cannot dorsiflex the foot, extension (dorsal 
flexion) of proximal phalanges of toes lost; abduction of the 
foot lost, adduction weakened; anesthesia covers entire 
dorsum of the foot and toes.

Incomplete:

30% Severe;

20% Moderate;

10% Mild

See 38 C.F.R. § 4.124a, Diagnostic Code 8521 (2006).

The Board notes that words such as "mild," "moderate" and 
"severe" are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just." 38 C.F.R. § 4.6 (2006).  
Although the word "moderate" is not defined in VA 
regulations, "moderate" is generally defined as "of 
average or medium quality, amount, scope, range, etc."  See 
Webster's New World Dictionary, Third College Edition (1988), 
871.

Analysis

Assignment of diagnostic code

The veteran evidences peripheral neuropathy in the lower 
extremities, so employment of Diagnostic Code 8521 clearly 
applies to the veteran's claims, as it applies to the 
specific nerve (popliteal/common peroneal) affected by the 
service-connected disabilities.

The veteran has suggested no other diagnostic code, and the 
Board cannot identify a diagnostic code that would be more 
appropriate.  Therefore, the Board will continue to evaluate 
the veteran's service-connected right and left lower 
extremity disabilities under Diagnostic Code 8521.  

Schedular rating

The Board initially notes that the veteran is not eligible 
for a 40 percent rating for the right or left extremity for 
complete paralysis of external popliteal nerve, as complete 
paralysis has not been demonstrated in the medical evidence 
of record, to include the October 2002 and May 2006 VA 
examination reports.  

The veteran was able to move both feet without difficulty 
during the October 2002 VA examination.  Similar findings 
were made during the May 2006 VA examination, and the 
examiner noted that the veteran's neuropathy "does not 
interfere with his gait or strength."  The veteran does not 
appear to contend otherwise.  Accordingly, the veteran is not 
eligible for 40 percent ratings under Diagnostic Code 8521 
for complete paralysis.  Therefore, the veteran will be rated 
under the provisions for incomplete paralysis.

Because the veteran is already in receipt of 10 percent 
ratings, and the present discussion will focus on whether the 
veteran's right and left foot disabilities evidence 
"moderate" or "severe" incomplete paralysis of the 
popliteal nerve to warrant the assignment of 20 or 30 percent 
disability ratings under Diagnostic Code 8521.  

Review of the evidence of record demonstrates that the 
veteran's service-connected right and left lower extremity 
disabilities are characterized by no more than "mild" 
incomplete paralysis.  Specifically, during his October 2002 
VA examination, the veteran demonstrated "only a very mild 
vibratory sense loss in the feet."  There were no extra 
movements such as tremors or dystonia.  Reflexes were 2+ at 
the knees and 1+ at the ankles.  Gait was normobased, and the 
veteran evidenced minimal difficulty with standing on either 
foot alone.  

Significantly, the October 2002 VA examiner characterized the 
veteran's bilateral right and left lower extremity 
disabilities as "mild" peripheral neuropathy, and indicated 
that there "are not much objective clinical abnormalities 
noted . . . he does have a very mild neuropathy related to 
his diabetes and it is not interfering or impacting on his 
function at all."

A VA electromyogram (EMG) study conducted in September 2004 
noted "mild" sensorimotor polyneuropathy.  A second EMG in 
July 2005 revealed normal peroneal motor conduction in the 
right and left, except for some decreased evoked response 
amplitude on the left.  

During the May 2006 VA examination, physical examination of 
the veteran's lower extremities that motor examination was 
5/5.  Additionally, there was no atrophy, and fine movements 
were equal bilaterally.  There was a "mild" stocking-type 
distribution sensory loss to vibration and touch.  Gait was 
normal, though the veteran evidenced some difficulty with 
tandem Rombergism, which he performed with a "mild sway."  

The May 2006 VA examiner [who also performed the veteran's 
October 2002 VA examination] again concluded that the 
veteran's peripheral neuropathy was "mild in nature," as it 
did not interfere with gait or strength.  

Additionally, VA outpatient treatment records dated in 
October 2003 and November 2003 demonstrate decreased 
sensation in the lower extremities but no strength or gait 
problems.  There is no competent medical evidence to the 
contrary.  

Based on the above evidence, the Board finds that the veteran 
does not evidence "moderate" or "severe" peripheral 
neuropathy of the lower extremities.  
EMG studies and outpatient records appear to demonstrate 
relatively little objective symptomatology.  Significantly, 
the VA examiner classified the veteran's service-connected 
disabilities as no more than "mild" in nature during both 
the October 2002 and May 2006 VA examinations.  The Board 
places great weight of probative value on an objective 
evaluation of the veteran by a trained health care 
professional.  

To the extent that the veteran contends that his peripheral 
neuropathy is more severe than is recognized by VA, the Board 
places greater weight on the objective medical evidence of 
record, to include VA examination and outpatient treatment 
reports, than it does on the veteran's self-assessment.  The 
veteran has produced no objective medical evidence which 
tends to support his claim for increased ratings for 
peripheral neuropathy of the lower extremities.

Based on the evidence of record, the Board finds that the 
veteran's service-connected right and left lower extremity 
disabilities are mild in nature.  Increased disability 
ratings are not warranted.  

Fenderson considerations

As noted above, in Fenderson, supra, the Court discussed the 
concept of the "staging" of ratings.

In the instant case, the medical evidence, in particular the 
VA neurological examination reports from October 2002 and May 
2006, shows that throughout the appeal period the veteran's 
peripheral neuropathy of the bilateral lower extremities has 
not changed appreciably since the veteran filed his claim.  
Accordingly, there is no basis for awarding the veteran 
disability rating other than the currently assigned 10 
percent ratings for each lower extremity for at any time from 
July 31, 2001.

4.  Entitlement to an increased disability rating for 
service-connected PTSD, currently evaluated as 30 percent 
disabling.

Relevant law and regulations

PTSD is to be rated under the general rating formula for 
mental disorders under 38 C.F.R. § 4.130.  The pertinent 
provisions of 38 C.F.R. § 4.130 relating to rating 
psychiatric disabilities read as follows: 

100% Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).

Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas.  A score of 11 to 20 denotes some danger of 
hurting one's self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e.g., largely incoherent or mute).  A GAF 
score of 1 to 10 is assigned when the person is in persistent 
danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death. See 38 C.F.R. § 4.130 [incorporating by 
reference the VA's adoption of the DSM-IV for rating 
purposes].

Analysis

Assignment of diagnostic code

The veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD] (2006).  
Diagnostic Code 9411 is deemed by the Board to be the most 
appropriate because it pertains specifically to the diagnosed 
disability in the veteran's case (PTSD).  In any event, with 
the exception of eating disorders, all mental disorders 
including PTSD are rated under the same criteria in the 
rating schedule.  Therefore, rating under another diagnostic 
code would not produce a different result.  In any event, the 
veteran has not requested that another diagnostic code should 
be used.  Accordingly, the Board concludes that the veteran 
is appropriately rated under Diagnostic Code 9411.

Schedular rating

The veteran's service-connected PTSD is currently rated as 30 
percent disabling.  

With respect to the criteria for the 50 percent level, as has 
been discussed in the law and regulations section above the 
Board looks to the record for symptoms such as flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short-and long-
term memory (e.g. retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing effective work and social 
relationships.

With respect to flattened affect, the evidence is mixed.  The 
veteran's affect was noted as "constricted" in an April 
2003 VA outpatient record, "depressed" in a June 2006 
treatment record, and "restricted" in another June 2006 
record.  To the contrary, both the September 2002 and May 
2006 VA examination reports are negative for any findings as 
to affect.  A September 2004 record notes the veteran's 
affect to be "within normal limits," and a June 2006 VA 
outpatient record describes the veteran's affect as 
"bright," and his mood as "euthymic."  

Although it appears from the record that the veteran's mood 
is depressed at times, this falls under the criteria for the 
assignment of a 30 percent rating.

There is also no evidence of circumstantial, circumlocutory, 
or stereotyped speech.  Outpatient records dated in March 
2003 and April 2003 found the veteran's speech to be of a 
"regular rate and volume."  A June 2006 record noted the 
veteran's speech to be of few words and of low volume, but 
did not indicate it was circumstantial, circumlocutory or 
stereotyped.  Additionally, the September 2002 VA examiner 
found the veteran's speech to be "normal", and the May 2006 
VA examiner noted that the veteran spoke clearly and his 
answers were coherent and relevant.

The veteran indicated to the September 2002 VA examiner that 
he was "panicky," and complained of panic attacks to the 
May 2006 VA examiner.  Additionally, the veteran complained 
of panic attacks once per week in a March 2003 and July 2004 
VA outpatient records, and "panic disorder" was diagnosed 
in VA outpatient records dated in March 2003 and April 2003.  

Although the veteran indicated in a September 2004 outpatient 
record and testified in March 2005 that his panic attacks had 
stopped (see page 11 of the hearing transcript), he made a 
number of complaints of panic attacks in subsequent June 2006 
VA outpatient records, and a June 2006 VA Mental Health 
Treatment Plan discussed the veteran's "panic disorder."  
Based on such, the Board finds that panic attacks once per 
week have been demonstrated.

The evidence shows the veteran has little or no difficulty in 
understanding complex commands or that he exhibits impaired 
judgment or abstract thinking.  Although his  judgment was 
noted to be "fair" in a March 2003 VA outpatient record, it 
was not determined to be impaired.  Additionally, the 
veteran's thought processes were described as "coherent, 
logical, [and] linear" in an April 2003 VA outpatient record 
and "linear, [and] goal directed" in a June 2006 VA 
outpatient record.  

Judgment was noted to be "impaired" in June 2006, but such 
was noted to be related to his inability to actively 
participate in treatment for his other unrelated health 
issues. Indeed, the May 2006 VA examiner, who completed a 
complete mental status examination, had just found the 
veteran exhibited "no impairment of thought process."  
Although the September 2002 VA examiner noted that the 
veteran's "insight into his psychiatric problem was quite 
limited," he determined the veteran's judgment was 
appropriate.  

The veteran has been noted to be alert and oriented to time, 
place and person throughout the evidence.  

The veteran's memory for recent and remote events was deemed 
to be "good" by the May 2006 VA examiner.  Additionally, 
though the veteran reported difficulty with short and long-
term memory in a September 2004 VA outpatient record, the 
examiner found the "results of the Mini Mental Status exam 
do not support this as he obtained perfect scores of 
repetition, recall, and serial 7 subtests."  

There is some evidence of disturbances of motivation and 
mood.  Though the September 2002 VA examination report 
described the veteran as "pleasant," and an April 2003 VA 
outpatient record noted the veteran to be "cooperative," 
there are far more instances where the veteran was described 
as "anxious," "panicky" and "depressed" at various 
times.  A September 2004 VA outpatient record noted the 
veteran "meets criteria for a major depressive episode as he 
has experienced feeling sad, hopeless and helpless everyday 
for over two months," and a June 2006 VA outpatient record 
notes the veteran evidenced "major depression with mood-
congruent psychotic features."  Finally, the May 2006 VA 
examiner noted that the veteran's mood was "one of 
depression."  The Board finds that the evidence, as a whole, 
demonstrates disturbances of motivation and mood.

With respect to difficulty in establishing and maintaining 
effective work and social relationships, though he complained 
that he prefers to be alone or with small groups at work and 
has little interest in family or social activities, the 
veteran's own statements indicate that he has been able to 
establish and maintain effective work and social 
relationships.  He noted to the September 2002 VA examiner 
that he was married and that he worked as a mechanic, and in 
an April 2003 VA outpatient record he indicated that he had 
been working the same full-time job for the past 
10 to 15 years.  He stated in September 2004 that "he 
functions with less anxiety when he is physically engaged in 
activities."  He also noted that his relationship with his 
wife was "healthy and stable," and he indicated that he 
enjoyed spending time with his grandchildren.  He stated in a 
June 2006 VA outpatient record that he had "family 
support," and in a subsequent June 2006 record he indicated 
that he was beginning to enjoy photography again.  The May 
2006 VA examiner specifically found that there was no 
impairment of social functioning or normal activities of 
daily living.

The Board's inquiry is not necessarily strictly limited to 
the criteria found in the VA rating schedule.  See Mauerhan 
v. Principi, 16 Vet. App. 436 (2002) [the criteria set forth 
in the rating formula for mental disorders do not constitute 
an exhaustive list of symptoms, but rather are examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating].  However, the Board has 
not identified any other aspects of the veteran's service-
connected PTSD which would enable it to conclude that the 
criteria for a higher rating have been approximated, and the 
veteran has pointed to no such pathology.

The above-cited evidence indicates most of the criteria 
necessary for a 
50 percent rating are not met.  The veteran's main problem 
with respect to his service-connected PTSD is his difficulty 
with sleeping, nightmares and depression, which, as detailed 
in the law and regulations portion above, fits precisely into 
the criteria for a 30 percent rating.  He has evidenced 
flattened affect at times, as well as panic attacks and 
disturbances of motivation and mood; however, this only 
amounts, at most, to three of the nine criteria detailed in 
the criteria for an increased disability rating.

The Board additionally observes that the assigned GAF scores 
appear to be predominantly reflective of mild to moderate 
symptoms.  The GAF scores assigned by the September 2002 and 
May 2006 VA examiners, 59 and 50, are reflective of mild to 
moderate impairment, which is consistent with a 30 percent 
disability rating.  Although the veteran was reported to have 
a GAF of 48 in April 2003 and GAFs in the low 40s in the 
beginning of 2006, such does not correlate with the 
symptomatology described above.  In any event, the veteran's 
GAF had returned to more mild levels, i.e. 59,  as of the 
time of the May 2006 VA examination as detailed above.

In short, the evidence does not support a conclusion that 
psychiatric pathology which is consistent with the assignment 
of 50 percent disability rating exists or is approximated.  

The evidence of record similarly does not indicate that the 
veteran meets the criteria for a 70 percent disability 
rating.  Specifically, though there were a few notations of 
suicidal thoughts in the VA outpatient records, the veteran 
denied suicidal thoughts at both VA examinations, and there 
is no evidence of obsessional rituals which interfere with 
routine activities.  Nor is there evidence of illogical, 
obscure or irrelevant speech or near-continuous panic, as 
discussed above.  There is no evidence of spatial 
disorientation or impaired impulse control, and the evidence 
shows the veteran maintains his personal appearance and 
hygiene.  The evidence of record therefore does not support a 
conclusion that the veteran has met the criteria for a 70 
percent disability rating under 38 C.F.R. § 4.130.  

The record also indicates that the veteran has not suffered 
total occupational and social impairment as would be required 
for the 100 percent disability rating.  There is no evidence 
of gross impairment to thought processes and communication, 
persistent delusions or hallucinations or grossly 
inappropriate behavior.  Nor is there a persistent danger of 
the veteran hurting himself or others, a disorientation to 
time or place, memory loss for names of close relatives, own 
occupation or own name, or inability to perform activities of 
daily living.  Indeed, the veteran himself was gainfully 
employed until he retired, he enjoys excellent relationships 
with his large family, and he does not appear to contend that 
his psychiatric pathology is so severe that he cannot control 
himself or cannot remember his own name.   

Thus, a review of the evidence clearly indicates that 
symptomatology associated with the veteran's PTSD most 
closely approximates that associated with the currently 
assigned 30 percent evaluation.   

Fenderson considerations

As noted above, in Fenderson, supra, the Court discussed the 
concept of the "staging" of ratings.

The medical evidence of record appears to support the 
proposition that the service-connected PTSD has not changed 
appreciably since the veteran filed his claim.  Indeed, the 
May 2006 VA examiner specifically found that there was "no 
major change in frequency, severity and duration of symptoms 
or remissions since the last exam" in September 2002.  Based 
on this record, the Board finds that a 30 percent disability 
rating was properly assigned for the entire period from the 
date of service connection, or July 31, 2002.

Extraschedular rating consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2006), Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

In the June 2003 SOC, the RO provided the criteria for an 
extraschedular rating.  The Board will, accordingly, consider 
the provisions of 38 C.F.R. 3.321(b)(1) (2006) in connection 
with the issues on appeal.  See VAOPGCPREC 6-96; see also 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

There is no evidence of an unusual clinical picture, symptoms 
which are out of the ordinary, or any other factor which 
could be characterized as exceptional or unusual regarding 
the veteran's diabetes, lower extremity disabilities or PTSD, 
and the veteran has pointed to no such symptoms.

With respect to frequent hospitalization, there is no 
evidence of hospitalization for the veteran's diabetes, lower 
extremity disabilities or PTSD in the recent or remote past.

With respect to marked interference with employment, there is 
no indication that his service-connected diabetes, lower 
extremity disabilities or PTSD cause marked interference with 
his employment.  Indeed, the evidence indicates the veteran 
worked full-time as a mechanic for the past 10-15 years until 
his recent retirement at age 62.  There is no indication from 
the VA examinations and other reports of record that any of 
the veteran's disabilities were so severe that they would 
markedly interfere with his employability.  

The Board concludes that the currently-assigned disability 
ratings [20 percent for diabetes, 10 percent for each lower 
extremity and 30 percent for PTSD] adequately compensate the 
veteran for any industrial impairment caused by his service-
connected diabetes, lower extremity disabilities and PTSD.  
Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  
See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired]. 

The Board has thus been unable to identify any factor 
consistent with an exceptional or unusual disability picture 
with respect to the veteran's service-connected diabetes, 
lower extremity disabilities and PTSD.  Accordingly, referral 
for extraschedular evaluation is not warranted in this case.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claims of entitlement to increased 
ratings for his service-connected diabetes, lower extremity 
disabilities and PTSD.  The benefits sought on appeal are 
accordingly denied.  


ORDER

Entitlement to a disability rating in excess of 20 percent 
for the veteran's service-connected type II diabetes mellitus 
is denied.

Entitlement to a disability rating in excess of 10 percent 
for the veteran's service-connected peripheral neuropathy of 
the left lower extremity is denied.

Entitlement to a disability rating in excess of 10 percent 
for the veteran's service-connected peripheral neuropathy of 
the right lower extremity is denied.

Entitlement to a disability rating in excess of 30 percent 
for the veteran's service-connected PTSD is denied.


____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


